UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1307



EDWARD E. STROUPE, JR.,

                                              Plaintiff - Appellant,

          versus


RADIO SHACK; TANDY CORPORATION; TRANSPORTATION
INSURANCE COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   Glen M. Williams, Senior
District Judge. (CA-05-13-1)


Submitted:   June 9, 2005                  Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward E. Stroupe, Jr., Appellant Pro Se. Cameron Scott Bell, PENN,
STUART & ESKRIDGE, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edward E. Stroupe, Jr., appeals the district court’s

order   denying    relief     on    his    civil    complaint    under     28   U.S.C.

§ 1915(e)(2)(B) (2000).            We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See Stroupe v. Radio Shack, No. CA-05-13-1 (W.D.

Va. Mar. 2, 2005).          We dispense with oral argument because the

facts   and    legal    contentions       are     adequately    presented       in   the

materials     before    the   court       and     argument   would   not    aid      the

decisional process.



                                                                            AFFIRMED




                                          - 2 -